DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the provisional rejection of claims 1, 6, and 19-20 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  In the Remarks, the applicant expressed the willingness of filing a terminal disclaimer. A terminal disclaimer has been filed later and approved. The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejections of claims 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive. The amendment to the independent claims has overcome the rejections, as the applicant argued. Update and interference search have been performed. Claims 1-20 are allowed. The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, and 19-20, as amended, the prior art references of Kimpe et al (U.S. Pub. 2006/0262147 A1), and  Alderson et al (U.S. 7,283,165 B2), as well as other references of record, disclose various limitations of the claims. However, the prior art failed to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613